                                                      1   THOMAS P. STEINDLER (Pro Hac Vice)
                                                          tsteindler@mwe.com
                                                      2   PAUL M. SCHOENHARD (Pro Hac Vice)
                                                          pschoenhard@mwe.com
                                                      3   MICHAEL S. NADEL (Pro Hac Vice)
                                                          mnadel@mwe.com
                                                      4   IAN B. BROOKS (Pro Hac Vice)
                                                          ibrooks@mwe.com
                                                      5   JENNIFER ROUTH (Pro Hac Vice)
                                                          jrouth@mwe.com
                                                      6   DAVID MLAVER (Pro Hac Vice)
                                                          dmlaver@mwe.com
                                                      7   MCDERMOTT WILL & EMERY LLP
                                                          500 N. Capitol St., N.W.
                                                      8   Washington, DC 20001
                                                          Tel: (202) 756-8000
                                                      9   Fax: (202) 756-8087
                                                     10   WILLIAM G. GAEDE III (SBN: 136184)
                                                          wgaede@mwe.com
                                                     11   MCDERMOTT WILL & EMERY LLP
M C D ERMOTT W ILL & E MERY LLP




                                                          275 Middlefield Road, Suite 100
                                                     12   Menlo Park, CA 94025
                                  ATTORNEYS AT LAW




                                                          Tel: (650) 815-7400
                                                     13   Fax: (650) 469-1470
                                                     14   KATHERINE NICOLE CLOUSE (Pro Hac Vice)
                                                          nclouse@mwe.com
                                                     15   MCDERMOTT WILL & EMERY LLP
                                                          28 State Street
                                                     16   Boston, MA 02109
                                                          Tel: (617) 535-4000
                                                     17   Fax: (617) 535-3800
                                                     18   Attorneys for Defendant
                                                          Novartis Pharmaceuticals Corporation
                                                     19
                                                                                   UNITED STATES DISTRICT COURT
                                                     20                           NORTHERN DISTRICT OF CALIFORNIA
                                                                                        OAKLAND DIVISION
                                                     21
                                                          PLEXXIKON INC.,                              CASE NO. 4:17-cv-04405-HSG
                                                     22
                                                                          Plaintiff,                   ORDER GRANTING NOVARTIS’S
                                                     23                                                MOTION TO REMOVE
                                                               v.                                      INCORRECTLY FILED DOCUMENT,
                                                     24                                                ECF NO. 365
                                                          NOVARTIS PHARMACEUTICALS
                                                     25   CORPORATION,                                 Ctrm: 2 – 4th Floor
                                                                                                       Judge: Honorable Haywood S. Gilliam, Jr.
                                                     26                   Defendant.
                                                     27

                                                     28
                                                                                                                            ORDER GRANTING
                                                                                                 -1-                                 MOTION TO REMOVE
                                                                                                                      CASE NO. 4:17-CV-04405-HSG
                                                      1             Having considered Defendant Novartis Pharmaceuticals Corporations (“Novartis”) motion
                                                      2   to remove ECF No. 365 from the publicly-available docket on the basis that it contains
                                                      3   information that has been designated as confidential by third-party GlaxoSmithKline (“GSK”),
                                                      4   The Court, finding good cause therefor, GRANTS Novartis’ Motion to Remove Incorrectly Filed
                                                      5   Document, and orders that ECF No. 365 be removed by the clerk from the publicly-available
                                                      6   docket.
                                                      7

                                                      8   IT IS ORDERED
                                                      9

                                                     10   Dated: 1/28/2020
                                                     11
M C D ERMOTT W ILL & E MERY LLP




                                                     12                                                        The Honorable Haywood S. Gilliam, Jr.
                                  ATTORNEYS AT LAW




                                                                                                               UNITED STATES DISTRICT JUDGE
                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                                                ORDER GRANTING
                                                                                                      -2-                                MOTION TO REMOVE
                                                                                                                          CASE NO. 4:17-CV-04405-HSG
